ORDER
PER CURIAM.
Defendant, Anthony Ivy, appeals from his judgment of convictions.
This is the second appeal in this case. In the previous appeal, we remanded the case for a hearing to determine whether the state was guilty of racial discrimination in its use of its peremptory challenges during the jury selection process under Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). The trial court was also directed to correct a clerical mistake in the judgment. In all other respects, the judgment of convictions were affirmed. The trial court’s dismissal of defendant’s Rule 29.15 motion was also affirmed. State v. Ivy, 851 S.W.2d 71 (Mo.App.E.D.1993).
We have reviewed the record in this appeal. No jurisprudential purpose would be served by a written opinion. The judgment of convictions are affirmed. Rule 30.25(b).